250 F.2d 575
Vernon HUMPHRIES, Appellant,v.Vernon L. PEPPERSACK, Warden, Maryland Penitentiary, Appellee.
No. 7497.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1957.Decided Nov. 13, 1957.

Mathias J. DeVito, Baltimore, Md., for appellant; Vernon Humphries, pro se, on the brief.
James H. Norris, Jr., Sp. Asst. Atty. Gen., of Maryland (C. Ferdinand Sybert, Atty. Gen., of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal from an order refusing to issue a writ of habeas corpus on the petition of a prisoner serving a sentence imposed by a Maryland state court.  The appeal must be dismissed for lack of the certificate of probable cause required by 28 U.S.C. 2253.  For reasons adequately stated in the opinion of the District Judge dismissing the petition, we think that appellant is not entitled to such certificate.  He has had the legality of his imprisonment determined on application for habeas corpus to the courts of Maryland (Humphries v. Warden, 212 Md. 653, 129 A.2d 87, certiorari denied 353 U.S. 942, 77 S.Ct. 821, 1 L.Ed. 763); and there is no reason to think that the Maryland courts did not deal adequately and satisfactorily with the questions raised.  In so far as he attempts to raise questions with respect to appeal under the rule laid down in Griffin v. People of the State of Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891, we agree with the District Judge that this is a new question as to which he has not exhausted state court remedies.


2
Appeal dismissed.